IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT
                               _______________

                                  No. 96-30445
                               Summary Calendar
                                _______________



                              In the Matter of:

                            CHARLOTTE A. DORLAND,

                                                         Debtor.




                            CHARLOTTE A DORLAND,

                                                         Appellant,

                                     VERSUS

          RIGHT UP YOUR ALLEY, INC., and ARLENE L. CREELY,

                                                         Appellees.


                         _________________________

             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                             (95-CV-2200-L)
                       _________________________
                           December 26, 1996


Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

JERRY E. SMITH, Circuit Judge:*




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
     In this bankruptcy action, the debtor, Charlotte Dorland,

appeals the district court’s determination that a Louisiana state

court default judgment has preclusive effect on appellees’ dis-

chargeability action under 11 U.S.C. § 523(a)(2)(A).            Finding no

error, we affirm.



                                     I.

         Arlene Creely retained Dorland in 1990 to perform various

accounting and tax services on her behalf and on behalf of her

business,    Right   Up   Your   Alley,   Inc.1   After   terminating    the

employment relationship in January 1992, Creely sued Dorland in

Louisiana state court, alleging breach of contract, negligence,

conversion, payment of a thing not due, unfair and deceptive trade

practices, fraud, and open account.        When Dorland failed to answer

the complaint, the state court held an evidentiary hearing and

rendered a default judgment in favor of Creely, awarding actual

damages, general damages, and attorneys’ fees.2

     Subsequent to this adverse judgment, Dorland filed in March

1993 a voluntary chapter 7 bankruptcy petition.                Pursuant to

11 U.S.C. § 523, Creely filed a complaint to determine discharge-


     1
        Creely and Right Up Your Alley, Inc., collectively, are referred to
hereinafter as “Creely”).
      2
        The default judgment noted in pertinent part that “IT IS ORDERED,
ADJUDGED AND DECREED that judgment be rendered in favor of the plaintiffs and
against the defendant, Charley A. Dorand, on the allegations of breach of
contract, negligence, conversion, payment of a thing not due, unfair and
deceptive trade practices, fraud, and open account.”

                                      2
ability of debt in the bankruptcy court, arguing that the state

court judgment with respect to fraud was entitled to collateral

estoppel    effect    in   the    dischargeability       determination.       The

bankruptcy    court    denied     Creely’s     summary    judgment   motion   on

collateral estoppel, finding that the state court had not made

subordinate, factual findings in support of its default judgment.

The district court affirmed the bankruptcy court originally and

then, upon motion for rehearing, reversed the bankruptcy court,

finding that the court was required on the basis of collateral

estoppel to give preclusive effect to the Louisiana state court

judgment.



                                        II.

      Dorland    argues    that   the   district     court   erred   in   giving

preclusive effect to a Louisiana state court default judgment in

its determination that the debts to Creely are nondischargeable

under 11 U.S.C. § 523(a)(2)(A).3              We review the district court’s

conclusions of law de novo and its factual findings for clear

error.    See Allison v. Roberts (In re Allison), 960 F.2d 481, 483

(5th Cir. 1992).



      3
        Section 523(a)(2)(A) excepts from discharge any debts “'to the extent
obtained by . . . false pretenses, a false representation, or actual fraud, other
than a statement respecting the debtor’s or an insider’s financial condition.'”
See RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1292 (5th Cir. 1995) (quoting
11 U.S.C. § 523(a)(2)(A)). Because Dorland does not appeal the district court’s
finding that fraud under Louisiana law is tantamount to “actual fraud” under
§ U.S.C. § 523(a)(2)(A), we assume as much for the purposes of this appeal.

                                         3
       We   are    required,      under    the   Full   Faith    and   Credit     Act,

28    U.S.C.   §    1738,   to    accord    state   court   judgments     the     same

preclusive effect that is provided by the law of the state in which

the judgment was rendered.                See A.L.T. Corp. v. Small Business

Admin., 801 F.2d 1451, 1455 (5th Cir. 1986).                Under Louisiana law,

collateral estoppel bars relitigation of “'any issue actually

litigated and determined if its determination was essential to that

judgment.'”        State Dep't of Social Serv. v. Matthews, 615 So. 2d

1112, 1113 (La. App. 1st Cir. 1993) (citing LA. REV. STAT. ANN.

§ 13:4331(3) (West 1991)).

       Dorland contends that, because the state court entered a

default judgment, the fraud claim was neither “actually litigated”

nor “essential to that judgment.” According to Dorland, “the state

court simply awarded judgment, repeating in cursory and mechanical

fashion the language of the plaintiffs’ complaint. . . .                    There is

simply no way of knowing which grounds were seriously considered by

the    state   court    nor      which    were   considered     essential    to    its

judgment.”        Furthermore, Dorland argues that, notwithstanding the

award of actual damages, special damages, and attorneys’ fees, all

three of which are recoverable together only upon a finding of

fraud, we cannot infer from this award that the court actually

found fraud.

       “It is well established that in obtaining a default judgment,

the plaintiff must present competent evidence to support each


                                            4
element of his causes as fully as though each of the allegations in

the petition were [sic] denied by defendant.”            Collins v. Estrade,

638 So. 2d 275, 277 (La. App. 5th Cir. 1994).                      Thus, under

Louisiana law, a default judgment requires that the plaintiff make

out a prima facie case for each of the claims alleged.             See LA. CODE

CIV. PROC. ANN. art. 1702A (West 1991).

      It is evident from the state court’s final order that the

court considered the fraud allegations and that, as a pre-condition

to awarding a default judgment with respect to the fraud claim, the

court determined that Creely had successfully proved the prima

facie case for fraud.        An issue that is properly raised, by the

pleadings or otherwise, and that is submitted for determination and

is actually determined is “actually litigated” for purposes of

collateral estoppel.       See Garner v. Lehrer (In re Garner), 56 F.3d

677, 680 (5th Cir. 1995) (applying the same default judgment

standard under Texas law as is applicable to Louisiana law).

Hence, we disagree with Dorland that the state court “simply

awarded    judgment”    without    determining     first    that   Creely    had

“actually litigated” the elements of fraud.

      We similarly reject Dorland's argument that the fraud finding

was not “essential to that judgment.”4            The district court found


      4
         This is an unusual posture in which to raise a challenge under the
“necessary to that judgment” prong of the collateral estoppel test. Typically,
such challenges arise where a litigant seeks to estop the re-litigation of one
element of an ultimate claim, whereas here the challenge is to the claim itself.
See, e.g., Ebey v. Harvill, 647 So. 2d 461, 464 (La. App. 2d Cir. 1994) (noting
that a claimant’s statement regarding paternity made in a previous divorce action

                                       5
that because the court awarded Creely its full actual damages,

general damages, and attorneys’ fees, all three of which are

available under Louisiana law under a finding of fraud only, the

fraud finding was essential to the default judgment. Dorland notes

correctly, however, that under Louisiana law the state court could

have awarded general damages for other causes of action (i.e.,

negligence) pleaded by Creely besides fraud alone.            See Kessler v.

Southmark Corp., 643 So. 2d 345, 351 (La. App. 2d Cir. 1994).

Dorland also notes correctly that under Louisiana law, attorneys’

fees are recoverable for other causes of action besides fraud

alone. See, e.g., McHale v. Lake Charles Am. Press, 390 So. 2d 556

(La.   App.   3d   Cir.   1980),   cert.   denied,   452   U.S.   941   (1981)

(awarding attorneys’ fees in a libel case).

       Only one of these additional causes of action for which

Dorland notes that attorneys’ fees are available, however, was

pleaded by CreelySSan action on open account.          Creely concedes that

attorneys’ fees are available in an action on open account but

argues convincingly that the state court likely did not base its

award of attorneys’ fees of $4,505.15 on an open account claim of

$686.50, as such an award (600% of the damages claimed) would have

been   excessive    under   the    Louisiana   reasonableness     standards.

Hence, we do not find clear error in the district court’s finding




is not preclusive in a subsequent action because paternity was not essential to
the final judgment in the divorce proceedings).

                                      6
that, of the various claims alleged by Creely, all three forms of

awardsSSactual damages, general damages, and attorneys’ feesSSwere

available and actually awarded for the fraud claim only.   A finding

of fraud was therefore necessary to the default judgment, notwith-

standing the fact that each of the various claims arose out of the

same set of operative facts.

     AFFIRMED.




                                7